The opinion of the court was delivered by
Brewer, J.:
The decision of the case of Bobbett v. Dresher, (ante 9,) in Avhich the opinion has just been filed, disposes of this case. This is an application for a mandamus; and the only interest the plaintiffs sIioav is, that they are qualified voters and freeholders of Rock Creek toAvnship. The relief *22sought is, the passing by the county board of an order directing and causing an election to be held in such township on the question of issuing bond's. It comes plainly within the rule laid down in that case. This question was raised upon motion to dismiss sometime last fall, and argued before the Chief Justice and the writer of this opinion. The motion was overruled, but it was stated that the question would be reserved for fuller and further consideration by the whole court on the final submission of the case. Judgment will therefore be entered for the defendants.
All the Justices concurring.